Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Athley (US 2018/0124761) in view of Kezys (US 2003/0048223).

2.	As per claim 1, Athley teaches a beamforming communication system comprising: an antenna array management circuit configured to generate a plurality of control signals each operable to control one or more signal conditioning circuits to operate an antenna array in at least one of a plurality of antenna pattern configurations (Athley, ¶0035 0057); and 
Kezys teach a power amplifier output tuning control circuit configured to tune an output impedance of a plurality of power amplifiers to compensate for variation in output impedance associated with the plurality of antenna pattern configurations (Kezys, ¶0013 0014).  Therefore, taking the combined teaching of Athley and Kezys as a whole, it would have been obvious to one having ordinary skill in the art at 

3. Claim 11 is similarly analyzed as claim 1 for obviousness reasons discussed above.

4.	As per claim 2, Athley in view of Kezys teaches the beamforming communication system of claim 1 wherein the plurality of control signals are each operable to set a corresponding signal conditioning circuit in an on state or an off state (Athley, ¶0044).

5. Claim 12 is similarly analyzed as claim 2 for obviousness reasons discussed above.

6.	As per claim 3, Athley in view of Kezys teaches the beamforming communication system of claim 1 wherein the plurality of control signals are each operable to set a corresponding signal conditioning circuit in an on state, an off state, or an attenuated state, the attenuated state providing a portion of a gain provided by the on state (Athley, ¶0044).

7. Claim 13 is similarly analyzed as claim 3 for obviousness reasons discussed above.

8.	As per claim 4, Athley in view of Kezys teaches the beamforming communication system of claim 1 wherein the antenna array is a dual polarization antenna array, at 

9. Claim 14 is similarly analyzed as claim 4 for obviousness reasons discussed above.

10.	As per claim 5, Athley in view of Kezys teaches the beamforming communication system of claim 1 wherein the plurality of antenna pattern configurations provide different steps of effective isotropic radiated power (Athley, ¶0008).

11. Claim 15 is similarly analyzed as claim 3 for obviousness reasons discussed above.

12.	As per claim 6, Athley in view of Kezys teaches the beamforming communication system of claim 1 wherein the antenna array is configured for wireless reception, the plurality of antenna pattern configurations providing different values of effective isotropic sensitivity (Athley, ¶0011).

13. Claim 16 is similarly analyzed as claim 6 for obviousness reasons discussed above.

14.	As per claim 7, Athley in view of Kezys teaches the beamforming communication system of claim 1 further comprising a plurality of antenna termination circuits each connected to a corresponding one of a plurality of antenna elements, the antenna array management circuit further configured to control the plurality of antenna termination 

15. Claim 17 is similarly analyzed as claim 7 for obviousness reasons discussed above.

16.	As per claim 8, Athley in view of Kezys teaches the beamforming communication system of claim 1 further comprising a front end integrated circuit including at least one front end component connected along a signal path to the antenna array, and a memory circuit programmed with data operable to control one or more settings of the at least one front end component (Athley, Fig. 2).

17. Claim 18 is similarly analyzed as claim 3 for obviousness reasons discussed above.

18.	As per claim 9, Athley in view of Kezys teaches the beamforming communication system of claim 8 wherein the data of the memory circuit provides compensation for electromagnetic coupling associated with a selected antenna pattern configuration (Kezys, ¶0013 0014).

19. Claim 19 is similarly analyzed as claim 9 for obviousness reasons discussed above.

20.	As per claim 10, Athley in view of Kezys teaches the beamforming communication system of claim 1 wherein compensation for variation in output 

21. Claim 20 is similarly analyzed as claim 10 for obviousness reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637